DETAILED ACTION

The present application (Application No. 16/534,630), filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in reply to communications by Applicants responding to first office action on the merits, received 09 February, 2021.
This Application is a continuation in part of Application No. 14/460302, now abandoned.


Status of Claims

Claims 2-4, 6, 8-11, 13, 15-18, 20, have been amended. Claim 1, was previously canceled. Therefore, claims 2-21, are currently pending and addressed below.


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
 (a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-4, 8, 10-11, 15, 17-18, rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 3, 10, 17, as amended recite the limitation: “the second price to present a second customized version of the product listing webpage on a display of the second client device, the second customized version of the product listing webpage displayed on the second client device including the second price”. However, the specification is silent about any “versions” of the product listing webpage”. This limitation is not supported anywhere in the original disclosure including paragraphs). Dependent claims 4, 8, 11, 15, 18, inherit the deficiencies of the parent claims. The subject limitation should be cancelled in the next response, or if Applicant attempted to say something different that finds support in the specification, then appropriate clarification, indication of support and correction is required.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention

Claims 3-4, 8, 10-11, 15, 17-18, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claims 3, 10, 17, as amended recite the limitation: “the second price to present a second customized version of the product listing webpage on a display of the second client device, the second customized version of the product listing webpage displayed on the second client device including the second price”.
However, the specification is silent about a “second customized version of the product listing webpage”, and it is not clear what is encompassed by this recitation, rendering this limitation vague and indefinite.
To add to the confusion, the claim language of these claims, may appear to suggest a second price transmitted to a second device of a same user. However, the specification does not teach a second device of a same user, much less so, a second price transmitted to a second device of a same user. Any suggestion of a first device and a second device of a same user is not supported, and it is also not supported a first customized webpage received on a first device and a second customized version of a webpage received on a second device of the same account holder.
Dependent claims 4, 8, 11, 15, and 18 inherit the deficiencies of the parent claims. Appropriate clarification and correction is required.
For the purpose of examining these claims, in light of differential pricing based on trust or social distance, a teaching of a different price for a same item in an listing that may be provided to a first and second client devices respectively of a first and second user that who have different affinity scores in relation to the seller, may represent “a second customized version of the product listing webpage”.


Claim interpretation regarding claims 3, 10, 17.

The specification merely teaches different users associated with different accounts, and with different client devices each associated with a customized webpage and a price.
In the context of the claim language these different client devices (a first client device, a second client device) of different users associated different accounts and the customized webpages that each of these different account holders may receive on their client devices are totally independent of each other, and the labeling “first” and “second” in relation to client devices  and customized webpages are totally independent of each other and are just labels that indicate client devices, customized webpages and prices of different unrelated account holders.
As amended, the claim language  of claims 3.10 and 17, appears to suggest a second price transmitted to a second device of a same user. However, the specification does not teach a second device of a same user, much less so, a second price transmitted to a second device of a same user. Any suggestion of a first device and a second device of a same user is not supported, and it is also not supported a first customized webpage received on a first device and a second customized version of a webpage received on a second device of the same account holder.


Claim Rejections - 35 USC § 101
 
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2-21, are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1: In the instant case, claims 2-8, are directed to a method, claims 9-15, are directed to a system, and claims 16-21 are directed to a product, therefore the claims are directed to statutory categories of invention.
Step 2A- Prong 1: The independent claims comprise steps of: receiving, from a client device, a first request for a product listing webpage; determining a group membership status associated with the first account identifier; determining a first price for the item for sale based on the group membership status associated with the first account identifier; and transmitting the first price and the product listing webpage to the client device. These claimed steps are steps of collecting/tracking user data (transmitting, receiving), analyzing data, making determinations, and displaying data. 
The independent claims are directed to a method for providing price information for products, in response to a request. Accordingly, the claimed steps represent a method of organizing commercial interactions comprising advertising, marketing and sales activities, which falls within the “Certain Methods of Organizing Human Activity” abstract idea grouping, wherein all the claim steps can be seen as being part of the abstract idea of providing price information on a display.
In addition it is noted, that the above claimed steps merely describe a method of observing, evaluating and judging data, all of which can be done by a human, and/or a series of generic interactive steps that can be done mentally, but for the recitation of generic computer components.
Step 2A- Prong 2: Additional elements include: a client device, an online marketplace; a system comprising: one or more computer processors, and one or more computer-readable mediums storing instructions. These additional elements are recited at a high level of generality and the steps that they execute represent conventional functions which can be performed by a generic computer without any novel programming or improvement in the operation of the computer itself. These additional elements are merely invoked as tools to perform an abstract idea (mere instructions to apply the exception) as discussed in MPEP 2106.05(f). The internet/network features of the invention only represent a particular technological environment, merely a particular technical field of use to which the judicial exception is linked to, and this technological environment is used to merely transmit and receive data. Accordingly, the additional elements when the claim elements are viewed as a whole do not integrate the abstract idea into a practical application.
Step 2B: At this point, either under the “Certain Methods of Organizing Human Activity” grouping scenario where all the claim steps can be seen as being part of the abstract ideas, or under the “Mental Processes” grouping scenario, the analysis is terminated because the same analysis with respect to Step 2A Prong Two applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.

The dependent claims have been considered. 
Claims 3, 10, 17, recite: a second request, second account and a second price, and a further second client device additional element. 
Further additional limitations recited in the dependent claims include:: subset of the group membership status; additional account identifiers such as a number of purchases a number a geographic location, and age; and first price is lower than the second price.
When considered as a whole, the same analysis with respect to Step 2A Prong Two and step 2B, apply to these additional elements. They cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.


 Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-4, 6-11, 13-18, 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Martino8392 et al. (US 7,818,392) (hereinafter “Martino8392”).

Regarding claims 2, 9, 16, Martino8392 discloses:
A hierarchal posting system and method comprising: determining a first plurality of social network relationship factors associated with a first plurality of users with respect to a first user, determining a second plurality of users from the first plurality of users that have associated social network relationship factors that satisfy a filtering criteria (see at least Martino8392, Abstract).
Users (sellers/advertisers) submit hierarchal posts which are typically classified listings, offering goods or services, listing job openings, listing auction entries, and the like. (a first, a second, and a third user submit first, second, and third hierarchal posts to server 200, respectively) (online marketplace) (marketplace) (see at least Martino8392, Fig. 3A, ¶10:22-36)
(a first account identifier associated with the client device). Users of the system (sellers and buyers alike) must subscribe to the social network (see at least Martino8392, Fig. 3A, ¶10:22-27, 10:37-44). Sellers log into the social-network server 200 (see at least Martino8392, Fig. 3A, “300”). Prospective buyers log into the social-network server 200 (see at least Martino8392, Fig. 3A, “330”).
 (receiving, from a client device, a first request for a product listing webpage of an online marketplace). Users who are prospective buyers must belong to the social network in order to search and view classified listings (see at least Martino8392, Fig. 3A, ¶10:22-27, 10:37-44). Users who are prospective buyers may search for classified listings based upon specified affinity groups or social maps (see at least Martino8392, Fig. 3A, 11:59-65). In response to a request for product listing information, filters may be in place so that a restricted number of classified listings are retrieved from the whole classified list. (see at least Martino8392, Fig. 3A, 11:16-27). One option allows the buyer to request viewing classified advertisements (see at least Martino8392, Fig. 3A, ¶11:10-15). (a first request for a product listing)
(group membership status associated with the first account identifier). In various embodiments, users may have one or more profiles, for example, a profile for an alumni affinity group, a profile for their business, a profile for close friends. (see at least Martino8392, ¶4:46-48). Degrees of Social Separation may also be computed relative to affinity groups, with members of the same affinity group being a first degree; members of directly related affinity groups being a second degree; etc (see at least Martino8392, ¶4:61-64). Tribe mapping, affinity grouping, (see at least Martino8392, ¶6:22-7:9).
 (determining a first price for the item for sale based on the group membership status associated with the first account identifier). Price distinction based on social distance and/or group affinity criteria (see at least Martino8392, ¶16:12-19).
In response to a request for product listing information, filters may be in place so that a restricted number of classified listings are retrieved from the whole classified list. (see at least Martino8392, Fig. 3A, 11:16-27). Classified listing can be based on social distance filtering criteria (370) such as affinity group filtering (e.g., affinity group filtering) (see at least Martino8392, Fig. 3A, ¶11:17-26)

(transmitting the first price and the product listing webpage to the client device, the client device using the product listing webpage and the first price to present a customized version of the product listing webpage on a display of the client device, the customized product listing webpage displayed on the client device including the first, price determined based on the group membership status associated with the first account identifier).
Transmitting and displaying product listings to a user device. Customized classified listings based on social distance can be output to the user, step 390. (see at least Martino8392, Fig. 3B, ¶12:10-18), wherein users in a social map from which the social distance is determined, are identified by their user account identifiers. And further as explained above (see at least Martino8392, ¶4:61-64) different social maps can be in reference to different affinity groups. 

It could be argued that Martino8392 does not specifically disclose: (first price). However as explained above, Martino8392 teaches: Classified listing comprising items for sale (see at least Martino8392, ¶1:22-27), sellers who provide customized classified listings being output to the prospective buyers (see at least Martino8392, Fig. 3B, ¶12:10-18).
Further, Official Notice is taken that it was old and well known in the art at the filing time of the invention to include a price for the items for sale that are listed in a classified listing. Accordingly, given the facts known in the art at the time of the invention it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to include in the listings of Martino8392, prices that identify the items for sale offered to prospective buyers, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
(computer processors) (computer-readable mediums). System comprising computing devices, processors, servers, memory, computer readable media, interfaces and software instructions stored in memory that enable the system to execute the steps of the method over network communications and to enable interaction between participants and the system (see at least Martino8392, Fig. 1-2, ¶7:37-10:17) (processor) (memory) (computer readable media). Client devices associated with social members (client device) (see at least Martino8392, Fig. 2, “230”, ¶8:30-41).

Regarding claims 3, 10, 17, Martino8392 discloses: All the limitations of the corresponding parent claims (claim 2; claim 9; and claim 16; respectively) as per the above rejection statements.
Since the functionality of Martino8392 of transmitting customized webpage to an account holder’s client device  applies to not just a single social network subscriber, but to plurality of different social network subscribers having different account identifiers, client devices, and unique affinity group affiliation prices, then the rejection arguments of the parent claims over Martino8392 also teach: (first request for a product listing webpage of an online marketplace, second request for a product listing webpage of an online marketplace, etc) (first account identifier associated with the client device, second account identifier associated with the client device, etc), (first price, second price, etc), (first client device, second client device, etc)
Martino8392 further discloses: (determining a second price for the item for sale based on the group membership status associated with the second account identifier, the second price being different than the first price). Differential pricing based on trust or social distance (see at least Martino8392, Fig. 3B, ¶16:12-19). Therefore, a different price for a same item in the listing may be provided to a first and second user with different affinity scores in relation to the seller.
(transmitting the second price and the product listing webpage to the second client device, the second client device using  the product listing webpage and the second price to present a second customized version of the product listing webpage on a display of the second client device, the second customized version of the product listing webpage displayed on the second client device including the second price). Differential pricing based on trust or social distance (see at least Martino8392, Fig. 3B, ¶16:12-19). Therefore, second customized version of the product listing webpage represented by a different price for a same item in the listing may be provided to a first and second client devices respectively of a first and second user that who have different affinity scores in relation to the seller.

Regarding claims 4, 11, 18, Martino8392 discloses: All the limitations of the corresponding parent claims (claims 2-3; claims 9-10; and claims 16-17; respectively) as per the above rejection statements.
Notwithstanding that the circular language of this claim is comparing something to itself and at the same time yet stating that it is a subset of itself,
Martino8392 discloses: Classified listing can be based on social distance filtering criteria (370) such as affinity group filtering (see at least Martino8392, Fig. 3A, ¶11:17-26), therefore comprise “a subset of the group membership status associated with the first account identifier”

Regarding claims 6, 13, 20, Martino8392 discloses: All the limitations of the corresponding parent claims (claim 2; claim 9; and claim 16; respectively) as per the above rejection statements.
Martino8392 discloses: (a geographic location associated with the first account identifier being within a predetermined geographic region). Listing may be customized based geographic location (see at least Martino8392, ¶10:37-41, 11:42-46, 13:54-60).

Regarding claims 7, 14, 21, Martino8392 discloses: All the limitations of the corresponding parent claims (claim 2; claim 9; and claim 16; respectively) as per the above rejection statements.
Martino8392 discloses: (an age) (see at least Martino8392, ¶11:42-46, 13:54-60).

Regarding claims 8, 15, Martino8392 discloses: All the limitations of the corresponding parent claims (claim 2; and claim 9; respectively) as per the above rejection statements.
Martino8392 further discloses: (wherein the first price is lower than the second price).
Differential pricing based on trust or social distance (see at least Martino8392, Fig. 3B, ¶16:12-19). Therefore, a different price for a same item in the listing may be provided to a first and second user with different affinity scores in relation to the seller.


Claims 5, 12, 19, are rejected under 35 U.S.C. 103 as being unpatentable over Martino8392 et al. (US 7,818,392) (hereinafter “Martino8392”) in view of Dogin et al. (US 2014/0172632) (hereinafter “Dogin2632”).

Regarding claims 5, 12, 19, Martino8392 discloses: All the limitations of the corresponding parent claims (claim 2; claim 9; and claim 16; respectively) as per the above rejection statements.
Martino8392 discloses: Listing may be customized based trust or rating factors including group affinity (see at least Martino8392, ¶2:16-18, 5:14-16, 10:17-21), and factors such as user satisfaction of prior interactions, responsiveness to correspondences or queries, performance, common interests, common posting forum, a "frequency" factor, and the like (see at least Martino8392, ¶5:39-43).
Dogin2632 further discloses: Offer customization i.e., (rewards) can be based on one or more factors, including but not limited to, frequency of purchase, group discounts that are specific to a group or to the members of an organization, a social network group of friends, purchases based on an event, and proximity in time and location to the event, such as a natural disaster. Rewards can also be made available to an person or entity, including but not limited to, a relative, a friend, a charity that is voluntarily joined, any third party, including an organization or group that may accept donations if, for example, there is a natural or other disaster request for financial assistance. (see at least Dogin2632, par. [0064]).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to expand Martino8392, in view of Dogin2632, to include additional customization factors such a number of purchases associated with the first account identifier being greater than a threshold number. One of ordinary skill in the art at the time of the invention would have been motivated to expand in this way since the additional factors enhances the relevance of the listing customization.


Response to Arguments

Applicant's arguments have been fully considered but they are not persuasive.

35 U.S.C. 101 
Applicant's arguments regarding 35 U.S.C. 101 are not persuasive. The rejection is maintained. 
Applicant argues:
A.    Claim 2 does not fall within any of the enumerated groupings of abstract ideas
B.    Assuming, arguendo, that claim 2 is directed to one of the enumerated groupings, claim 2 nevertheless recites additional elements that integrate the exception into a practical application (Mayo step one, prong two).
These additional elements integrate the alleged abstract idea of “providing price information for products” into a practical application such that claim 2 is more than a drafting effort designed to monopolize the exception. Specifically, these elements limit the use of the alleged abstract Idea to a practical application in which a customized product listing webpage is presented based on the group membership status associated with the account identifier.
Claim 2 includes specific limitations other than what is well-understood, routine and conventional in the field that confine claim 2 to a particular useful application.
In response:
The independent claims are directed to a method for providing price information for products, in response to a request. Accordingly, the claimed steps represent a method of organizing commercial interactions comprising advertising, marketing and sales activities, which falls within the “Certain Methods of Organizing Human Activity” abstract idea grouping, wherein all the claim steps can be seen as being part of the abstract idea of providing price information on a display.
Applicant’s remarks do not explain why the claimed invention directed to a method for providing price information for products, in response to a request. does not represent an abstract idea.
Further,  Applicant’s remarks do not explain how under “Certain Methods of Organizing Human Activity” all the claim steps contrary to the rejection argument, cannot be seen as being part of the abstract idea of providing price information on a display, nor Applicant’s remarks describe which steps would be not part of the abstract idea. 
Applicant’s remarks does not explain how and why contrary to the pending rejection, the feature of presenting a customized product listing webpage based on the group membership status associated with the account identifier, represents a practical application in Step 2A- Prong 2 and an inventive concept in Step 2B.
Applicant’s remarks fail to indicate how a seemingly series of claimed steps of collecting/tracking user data (transmitting, receiving), analyzing data, making determinations based on correlating in this particular example group membership status with an account identifier, and displaying data, represent a practical application in Step 2A- Prong 2 and an inventive concept in Step 2B.

35 U.S.C. 102/103
Applicant's arguments regarding 35 U.S.C. 102/103 rejections, are considered moot since newly amended claim limitations have been addressed by the new grounds of rejection above. 


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIO IOSIF whose telephone number is (571) 270-7785.  The examiner can normally be reached on  M-F, 9:00am-4:00pm teleworking.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mario C. Iosif/Primary Examiner, Art Unit 3681